Citation Nr: 0827693	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-17 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  A motion to advance the 
veteran's case on the docket was granted on August 1, 2008, 
for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The Board observes that, in September 2000, the veteran 
suffered a cerebrovascular accident that has compromised his 
competency with regard to his appeal, and, as a result his 
spouse is acting in his place before VA.  A Power of 
Attorney, dated in June 2003, affording her such rights and 
responsibilities is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers PTSD due to an 
in-service combat stressor.  The Board determines that remand 
is required to pursue stressor verification.

The veteran claims to have done two tours as an "advisor" 
in South Vietnam with U.S. Army Special Forces.  He contends 
that, during one of these tours, his team of 15 men and 
another team of 15 men engaged in an operation to destroy an 
ammunition and supply depot in Hanoi, were then left to fight 
their way out of the jungle, and when they emerged only three 
men were still alive.  The Board observes that the veteran's 
service treatment records and service personnel records have 
been found to be unavailable as they were lost in the records 
repository fire in St. Louis in 1973.  In addition to 
requests made to NPRC, the Board notes that the record 
includes requests to the National Archives and Records 
Administration (NARA), the Department of the Army, and the 
Central Intelligence Agency, made by the veteran, either 
directly, or through their Congressman.  For various reasons, 
these requests all yielded negative responses. 

In cases where VA is unable to obtain some or all of the 
veteran's service records, VA has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the veteran's claim has been undertaken with this duty in 
mind.

The Board observes that in February 2008, a formal finding 
was made that the veteran's stressor could not be verified.  
This finding was based, in part, on a lack of detail, such as 
exact dates, and the Board notes that, for most of the appeal 
period the dates provided encompassed three months in 1957 
and three months in 1958, too broad a period to be the basis 
for a stressor verification request.  However, in a September 
2007 letter, the veteran's spouse indicated that the best 
estimate of when the events in Hanoi occurred was during the 
veteran's second tour in Vietnam, in February or March 1958.  
Although an estimation, February 1958 to March 1958 is a 60-
day window that can be searched by U.S. Army and Joint 
Services Records Research Center (JSRRC). See M21-1MR, Part 
IV.ii.1.D.14.d.  She also has submitted evidence that the 
veteran's unit was Headquarters Company, 77th Special Forces.

The Board acknowledges a note in the claims file that JSRRC 
has indicated that they would not conduct a search for 
records without the veteran's service personnel records.  As 
indicated, the veteran's service personnel records are 
unavailable, but information such as dates and unit to be 
searched are now of record.  The Board finds it unreasonable 
to refuse to attempt verification a stressor because his 
service personnel records are not of record, if the veteran 
has provided a unit and approximate dates during which the 
stressor occurred.  Further, the Board notes that there are 
other sources that may be contacted for corroborative 
information in addition to JSRRC, such as NARA.

Finally, the Board notes that there is a December 2005 
Informal Conference Report from a meeting with a Decision 
Review Officer (DRO) of record, but in a June 2006 letter, 
the veteran indicated that he wished to testify at a hearing.  
On his June 2006 substantive appeal, submitted just a few 
days later, he responded that he did not want a Board 
hearing, but the Board is uncertain whether he also did not 
want a hearing before a DRO.  Thus, whether the veteran 
wishes a DRO hearing should be clarified and, a hearing 
scheduled if necessary.

Accordingly, the case is REMANDED for the following actions:

1.	Clarify whether the veteran wishes a 
DRO hearing and schedule such hearing 
if necessary.

2.	Formulate a request to JSRRC, NARA, and 
any other appropriate sources for 
verification or corroboration of the 
veteran's claimed stressor regarding 
combat-related activities he partook in 
while being stationed in Vietnam with 
Headquarters Company, 77th Special 
Forces, during February 1958 or March 
1968.  In particular, for the period 
from February to March 1968, the AMC/RO 
should request a roster of personnel 
assigned to the 77th Special Forces, a 
unit history of the 77th Special Forces, 
and Morning Reports.  Negative 
responses should be documented and 
included in the claims file.

3.	If and only if, a claimed stressor is 
verified, schedule the veteran for a VA 
examination to determine the existence 
and etiology of any PTSD.  The claims 
file should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon examination of the 
veteran and review of the record, the 
examiner should address the following 
question:

Is it at least as likely as not (50 
percent probability or greater) that 
the veteran's claimed PTSD is a result 
of a verified in-service stressor?

The term "as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation or 
aggravation as it is to find against 
it.

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

4.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2008 
supplemental statement of the case.  He 
and his representative should then be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The RO/AMC is advised that this appeal 
has been advanced on the Board's 
docket, and thus, the remand should be 
processed with this in mind.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

